DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS forms filed on August 17, 2021, April 27, 2022 and June 23, 2022 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Regarding claim 18, on each of lines 3 and 6, --at least one-- should be inserted before “stop surface” (Note antecedent basis provided in claim 15). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the recitation, “a trigger bearing engageable with said plurality of plug bodies and said temperature sensitive trigger assembly” is unclear.  As per the limitations recited in claims 21 and 22 (from which claim 23 depends), the “temperature sensitive trigger assembly” comprises the “plug/plug bodies”.  However, claim 23 seems to indicate that the plug/plug bodies are separate and distinct elements of the claimed device when compared to the trigger assembly.  Thus, it is unclear what the “temperature sensitive trigger assembly” actually includes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,207,551.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned US patent clearly include each and every one of the elements required by the instant application claims, and the interrelated details and limitations thereof, with the instant application claims merely being presented in a broader manner.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 13-16, 18-21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al., US Patent Application Publication No. 2007/0187116.
	As to claim 1, Jackson (see Figs. 1-4) shows a dry sprinkler assembly (10) for use with a piping network (8) of a fire suppression system, the dry sprinkler assembly comprising: a pipe element (20, 22) having a first end (upper end, as shown in Fig. 3) attachable in fluid communication with the piping network; a valve (26, 28, 40, 42) positioned within the pipe element proximate to the first end, the valve having a closed configuration (see Fig. 3) preventing fluid flow through the pipe element, and an open configuration (see paragraph [0035]) permitting fluid flow through the pipe element; a fire suppression sprinkler (see Fig. 4) mounted on a second end (lower end, as shown in Fig. 3) of the pipe element, the sprinkler defining a bore (hollow region within 12, including the regions 50 and 56) in fluid communication with the pipe element and comprising: a temperature sensitive trigger assembly (14, 16) having a first configuration (see Fig. 3) engaged with the bore when an ambient temperature is below a predetermined threshold and a second configuration (see paragraph [0044]) released from engagement with the bore when the ambient temperature reaches or exceeds the predetermined threshold; wherein when the valve is in the open configuration and the temperature sensitive trigger assembly is released from the engagement with the bore, the sprinkler assembly achieving a discharge rate with a specified k factor.  However, Jackson is silent as to the pipe element being a 1 inch NPS pipe, and Jackson is also silent as to the sprinkler assembly achieving a discharge rate equal to or greater than a k factor of 17.
	As to the recitation that the pipe element is a 1 inch NPS pipe element, it is noted that 1 inch NPS pipes were common and well known pipe materials prior to the instant application.  Also, it is well within the ordinary skill of one in the art to choose a particular standardized pipe element for a particular sprinkler application, based on the pre-existing sizes and threading types of the other elements to which such a pipe element is intended to be connected.  Further, one having ordinary skill in the art would be readily aware of how the size of the pipe element of a dry sprinkler, such as that of Jackson, would be at least part of the equation for achieving a desired discharge rate from the sprinkler assembly, especially since Jackson is keenly aware of the importance of achieving a desired k factor discharge rate for a particular application (see paragraphs [0004] and [0005]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a 1 inch NPS pipe element for the pipe element shown by Jackson, so that the pipe element can correctly fit with the other elements of the sprinkler assembly and fire suppression system based on the pre-existing sizes and threading types of those other elements, and also in order to meet a desired discharge rate from the sprinkler assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and further, since such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
	As to the functional recitation that the sprinkler achieves a discharge rate equal to or greater than a k factor of 17, as previously discussed, Jackson is well aware of the importance of achieving a desired k factor discharge rate for a particular application, and Jackson expressly states that the disclosed dry sprinkler can be designed/modified to “provide different K factors for different end uses including K factors of 14 and larger” (see paragraph [0040], lines 10-17), which may actually encompass a sprinkler assembly achieving a discharge rate equal to or greater than a k factor of 17.  Regardless, Jackson also expressly discloses that at least the dimensions of element “32” of the dry sprinkler can be modified so as to achieve such larger k factor discharge rates as desired for a particular application (see paragraph [0040]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least the dimensions of element “32” of Jackson, in order to meet a desired k factor discharge rate for a particular application, particularly since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and also, since such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
	As to claim 2, modified Jackson also shows a tube (30, 32) coaxially positioned within the pipe element (see Fig. 3), the tube having an outer perimeter smaller than an inner perimeter of the pipe element and being moveable lengthwise along the pipe element, the valve being mounted on a first end (at 90) of the tube (see Figs. 3 and 5), a second end of the tube (lower end of 32) being engaged with the temperature sensitive trigger assembly when the temperature sensitive trigger assembly is engaged with the bore (see Fig. 3).
	As to claim 3, modified Jackson also shows the tube as having a round cross section (see Fig. 10) with an outer diameter being smaller than an inner diameter of the pipe element (see Fig. 3).
	As to claim 13, modified Jackson also shows the sprinkler including a body (12) defining the bore; a pair of arms (38) extending from the body away from the second end of the pipe element; and a deflector plate (18) mounted on the arms, the temperature sensitive trigger assembly being positioned between the deflector plate and the pipe element (see Fig. 3).
	As to claim 14, while the temperature sensitive trigger assembly of the exemplary dry sprinkler embodiment shown by modified Jackson includes a linkage-type temperature sensitive trigger (14), Jackson expressly discloses that other known temperature sensitive triggers can be used with at least equivalent effectiveness for the dry sprinkler assembly; and Jackson expressly states that a trigger comprising a frangible vial filled with a heat sensitive liquid is one such example (see paragraph [0045], lines 14-19; and note: the “bulb-type” trigger mentioned by Jackson implicitly comprises a frangible vial filled with a heat sensitive liquid, as would be recognized by those of ordinary skill in the art).
	As to claim 15, modified Jackson shows the sprinkler including at least one stop surface (54) engageable with the tube to limit sliding motion thereof relative to the pipe element (see Figs. 6 and 7; and see paragraphs [0033] and [0044]).
	As to claim 16, modified Jackson shows the stop surface comprising at least one projection (54) extending from one of the arms (see Fig. 6).
	As to claim 18, modified Jackson shows the sprinkler including a shoulder (54) on the body (see Fig. 6), the shoulder projecting into the bore, the shoulder defining the at least one stop surface; and the tube including at least one detent (58) projecting outwardly therefrom, the at least one detent being positioned in spaced relation from the second end of the tube and engageable with the at least one stop surface upon motion of the tube within the pipe element (see Figs. 3, 8 and 9; and see paragraph [0033]).
	As to claim 19, modified Jackson shows the shoulder comprising an annulus surrounding the bore (see Figs. 6 and 7).
	As to claim 20, modified Jackson shows the body comprising female threads (50) surrounding the bore (see Figs. 6 and 7).
	As to claim 21, modified Jackson shows the temperature sensitive trigger assembly comprising a plug (16).
	As to claim 24, modified Jackson shows all of the recited limitations as set forth in claim 1, however Jackson is silent as to the 1 inch NPS pipe element having a wall thickness less than 0.095 inches.
It should first be noted that 1 inch NPS pipe elements exhibiting a wall thickness of less than 0.095 inches were known in the art prior to the instant application.  Also, it is well within the ordinary skill of one in the art to choose a particular standardized pipe element having a particular wall thickness for a particular sprinkler application, based on the pre-existing sizes and threading types of the other elements to which such a pipe element is intended to be connected.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a 1 inch NPS pipe element with a wall thickness less than 0.095 inches for the pipe element shown by Jackson, so that the pipe element can correctly fit with the other elements of the sprinkler assembly and fire suppression system based on the pre-existing sizes and threading types of those other elements, and since such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	As to claim 26, modified Jackson also shows the sprinkler including a body (12) defining the bore, the body comprising female threads (50) surrounding the bore (see Figs. 6 and 7); and a pair of arms (38) extending from the body away from the second end of the pipe element, the second end of the pipe element having male screw threads (52) thereon engaging the female threads surrounding the bore (see Fig. 3).

10.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al., in view of Ringer et al., US Patent Application Publication No. 2014/0096981.
	As to claims 4-7, modified Jackson shows all of the recited limitations as set forth in claim 2, and further, Jackson shows the tube including a sidewall (sidewall of 30).  However, Jackson is silent as to the sidewall defining a plurality of openings/slots therethrough and oriented lengthwise along the tube, wherein a portion of the sidewall proximate the second end of the tube has no openings, and wherein the openings comprise at least 30% of a surface area of the sidewall.
	Ringer shows a dry sprinkler assembly (see Figs. 2A and/or 3A) having a similar design, function and effect as compared to that shown by Jackson, and Ringer shows the sprinkler assembly including an inner tube (102) which is moveable lengthwise along a coaxially arranged pipe element (36), the tube comprising a sidewall having a plurality of openings/slots (103) formed therethrough and oriented lengthwise along the tube, wherein a portion of the sidewall proximate a second end of the tube has no openings, and wherein the openings comprise at least 30% of a surface area of the sidewall.  Ringer expressly states that inclusion of such openings/slots facilitates flow through the tube and/or assists in desirably maintaining the substantially centered axial alignment of the tube (see paragraph [0029]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sprinkler assembly of Jackson, such that the tube includes a plurality of openings/slots therethrough, as taught by Ringer, thus facilitating flow through the tube and/or assisting in desirably maintaining the substantially centered axial alignment of the tube.

11.	Claims 8, 9, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al., in view of Silva, Jr. et al., USPN 7,516,800.
	As to claims 8, 9 and 11, modified Jackson shows all of the recited limitations as set forth in claim 2, and further, Jackson shows the valve including a seat (42) mounted proximate to the first end of the pipe element; a platform (26) mounted on the first end of the tube; and an obturation body (40), comprising a Belleville washer (see paragraph [0031]), mounted on the platform, with the obturation body/Belleville washer being movable between a first position facing the seat and engageable therewith (see Fig. 3), and a second position angularly oriented relative to the seat (see paragraph [0032]).  However, the design of the valve of Jackson does not render the platform pivotably mounted on the first end of the tube whereby the platform is pivotable between the first and second positions.  Also, the design of the valve of Jackson does not include a biasing spring acting between the tube and the platform for biasing the obturation body/Belleville washer into the second position.
	Silva shows numerous embodiments of a dry sprinkler assembly having a similar design, function and effect as compared to that shown by Jackson, with at least one of the embodiments including a corresponding valve arrangement which is structured and which functions similarly to that of Jackson (see Silva: Figs. 3A-3F), and Silva shows other corresponding and equivalently functioning valve arrangements, including at least one (see Figs. 2A-2D) wherein the valve (30) includes a platform (34) pivotably mounted on the first end of the corresponding translatable tube (24), and an obturation body/Belleville washer (36; note: reference number “36” is incorrectly shown in at least Fig. 2D of Silva) mounted on the platform, wherein the obturation body/Belleville washer is pivotable between a first position (see Fig. 2A) facing the corresponding valve seat (38b) and engageable therewith, and a second position (see Fig. 2B) angularly oriented relative to the seat, with the valve arrangement further including a biasing spring (40/420) acting between the tube and the platform for biasing the obturation body/Belleville washer into the second position.  Silva expressly states, as with all of the embodiments disclosed in the reference, that this particular valve arrangement allows for the valve closing portion thereof to be skewed from the longitudinal axis of the flow path (much like that in the Jackson sprinkler), thus allowing for the expected flow rate through the sprinkler to be achieved (see column 20, lines 5-12), and inclusion of the biasing spring provides a moment force to facilitate the moving of the obturation body/Belleville washer into the second position (see column 19, lines 13-24).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the valve arrangement of Jackson, with a valve arrangement like that shown by Silva and discussed above, thereby having an arrangement which is at least functionally equivalent to that shown by Jackson, thus allowing for the expected flow rate through the sprinkler to be achieved.
	As to claim 12, the sprinkler assembly of Jackson, as modified by Silva and applied to claim 11 above, would result in a sprinkler assembly wherein the biasing spring comprises a coil spring (Silva describes the biasing spring as a “torsion spring” which is type of coil spring; see column 19, lines 22-23).
As to claim 17, modified Jackson shows all of the recited limitations as set forth in claim 16, however Jackson shows the sprinkler defining female threads, as opposed to comprising a nipple extending from the body and having male screw threads thereon.
It should be noted that it was old and well known in the art, when connecting two piping-type elements together with a threaded connection, to use male screw threads on one element, which interface with female screw threads on the other element; and it was well known to alternatively reverse the location of the threads between the two elements.  Indeed, as discussed above, Silva shows numerous embodiments of a dry sprinkler assembly having a similar design, function and effect as compared to that shown by Jackson, with the dry sprinkler assembly embodiments of Silva including a male-threaded nipple portion (25c) extending from the body (25) of the sprinkler portion, which interface with female screw threads (24d) of the connected, corresponding pipe element (24).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alternatively embody the threads of the pipe element of Jackson as female screw threads, and thus include a nipple having male screw threads thereon and extending from the body of the sprinkler of Jackson, as taught by Silva, since it was well known to make such a reverse arrangement, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al., in view of Meyer et al., USPN 5,609,211.
	Modified Jackson shows all of the recited limitations as set forth in claim 21, however Jackson is silent as to the plug comprising a plurality of plug bodies engageable with the bore, with the plug bodies defining a gap permitting draining of condensate from the pipe element.
	Meyer shows a sprinkler assembly (see Figs. 3 and 4), which is expressly disclosed as being usable as for “dry” sprinkler assembly (see column 4, lines 60-63), wherein the sprinkler includes an outlet plug assembly (18) comprising a plurality of plug bodies (16, 32, 33) engageable with the internal bore (13) of the sprinkler, and wherein the plug bodies define a gap (see again, column 4, lines 60-63) permitting draining of condensate from the sprinkler assembly.  Meyer also expressly states that the design of the multiple-body plug helps to eject the plug from the sprinkler when activated (see column 6, lines 21-26).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of the Jackson sprinkler to include a plurality of plug bodies, as taught by Meyer, with the plug bodies defining a gap permitting draining of condensate from the sprinkler and the pipe element connected thereto, as also taught by Meyer, thereby assisting in the ejection of the plug from the sprinkler, as well as desirably including a provision for draining condensate from the pipe element.

13.	Claim 23 is rejected, as well as the claim is understood, under 35 U.S.C. 103 as being unpatentable over Jackson et al., as modified by Meyer et al. and applied to claim 22 above, and further in view of Bucher et al., US Patent Application Publication No. 2014/0174768.
	Modified Jackson shows all of the recited limitations as set forth in claim 22, however modified Jackson does not show the sprinkler assembly further comprising a trigger bearing engageable with the plurality of plug bodies and a temperature sensitive trigger element of the temperature sensitive trigger assembly.
It should first be noted that it was well known in the art before the filing date of the instant application to include a trigger bearing as part of a temperature sensitive sprinkler assembly, in order to reliably mount and support an upper end of a temperature sensitive trigger element thereof.  Indeed, Bucher shows a dry sprinkler assembly comprising: a fire suppression sprinkler (440) mounted on a second end (435) of a corresponding pipe element (inclusive of 438), with the sprinkler defining a bore (449) in fluid communication with the pipe element; and a temperature sensitive trigger assembly (441, 442) having a first configuration (see Fig. 6A) engaged with the bore when an ambient temperature is below a predetermined threshold and a second configuration (see Fig. 6B) released from engagement with the bore when the ambient temperature reaches or exceeds the predetermined threshold, wherein the temperature sensitive trigger assembly includes a plug (441) and a frangible vial-type temperature sensitive trigger element (442), and wherein the sprinkler assembly further comprises a trigger bearing (448) located between and engageable with the plug and the temperature sensitive trigger element.  Therefore, particularly in the event that the Jackson dry sprinkler assembly employs a fire suppression sprinkler having a frangible vial-type temperature sensitive trigger element (as expressly disclosed by Jackson; see again, paragraph [0045], lines 14-19), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sprinkler assembly of Jackson, so as to further comprise a trigger bearing engageable with the plurality of plug bodies (in the modified Jackson sprinkler, as applied to claim 22 above), as taught by Bucher, thus including a provision for reliably mounting and supporting the upper end of the frangible vial-type temperature sensitive trigger element.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752